PER CURIAM.
Nadean Huff, a beneficiary of the McAr-thur estate, appeals an award of attorney’s fees adjudicated against her in her individual capacity. The case was tried in the probate division in which the estate is being administered apparently by consent of the parties. The prevailing attorney, John A. Gentry, cross appeals, complaining that the award is inadequate. Both sides ably presented their case before the trial court and here, which has been helpful.
We are guided by the general rule that the amount of an attorney fee award is a matter of discretion and will not be disturbed absent a clear showing of abuse. In re Estate of Griffis, 399 So.2d 1048 (Fla. 4th DCA 1981). The trial court heard expert testimony and based its determination of a fee on the factors set forth in Discipli*1053nary Rule 2-106(B) of the Code of Professional Responsibility governing the conduct of attorneys. We are in no position (nor should we be) to second guess the reasonableness of the fee. Applying the standard established in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980) we cannot say that no reasonable man could take the view taken by the trial court. Accordingly, we affirm.
AFFIRMED.
DOWNEY, BERANEK and HERSEY, JJ., concur.